UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1: Schedule of Investments Vanguard Ohio Long-Term Tax-Exempt Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.9%) Ohio (100.5%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/24 920 1,039 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/38 5,000 5,355 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/42 2,780 2,950 Akron OH Bath & Copley Joint Township Hospital District Revenue (Summa Health System Obligated Group) 5.250% 11/15/46 7,000 7,592 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/28 4,000 4,569 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/33 1,500 1,686 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 4,015 4,437 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/33 6,270 6,813 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 6/1/38 8,000 8,554 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 10,000 10,758 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.590% 3/1/17 LOC 2,700 2,700 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 1,065 1,110 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 940 980 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/22 70 73 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/23 120 125 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/24 2,000 2,187 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/27 60 62 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/39 7,000 7,685 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/42 5,880 6,447 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/24 3,500 3,977 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 3,000 3,329 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/37 10,305 11,279 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/42 10,755 11,766 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 (Prere.) 1,215 1,350 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/46 4,750 5,225 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/46 4,000 4,400 American Municipal Power Ohio Inc. Revenue (Meldahl Hydroelectric Project) 5.000% 2/15/46 3,000 3,300 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/26 2,000 2,315 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/29 7,365 8,320 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/30 600 675 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/31 2,500 2,810 Apollo Career Center Joint Vocational School District Ohio GO 5.250% 12/1/31 1,015 1,144 Apollo Career Center Joint Vocational School District Ohio GO 5.000% 12/1/38 4,700 5,223 1 Berea OH City School District GO 4.000% 12/1/53 2,750 2,728 Bowling Green State University Ohio Revenue 5.000% 6/1/34 1,565 1,762 Bowling Green State University Ohio Revenue 5.000% 6/1/35 1,000 1,122 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 2,000 2,118 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 6.000% 6/1/45 2,000 2,118 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 1,350 1,513 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 2,000 2,180 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/20 (Prere.) 1,390 1,592 Butler County OH Hospital Facilities Revenue (UC Health) 5.750% 11/1/20 (Prere.) 1,305 1,506 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/22 2,000 2,257 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 4,000 4,399 Butler County OH Hospital Facilities Revenue (UC Health) 4.000% 11/15/30 1,010 1,054 Butler County OH Hospital Facilities Revenue (UC Health) 4.000% 11/15/31 1,075 1,116 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/40 2,770 3,054 Butler County OH Hospital Facilities Revenue (UC Health) 5.000% 11/15/45 4,380 4,811 Butler County OH Transportation Improvement District Tax Allocation Revenue 4.000% 12/1/27 615 671 Butler County OH Transportation Improvement District Tax Allocation Revenue 4.000% 12/1/28 2,200 2,374 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 1,195 1,317 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 (ETM) 115 127 Cincinnati OH City School District GO 5.250% 6/1/27 5,550 6,115 Cincinnati OH City School District GO 5.250% 12/1/30 (14) 4,385 5,358 Cincinnati OH City School District GO 5.250% 12/1/31 (14) 3,000 3,687 Cincinnati OH GO 5.000% 12/1/18 1,000 1,071 Cincinnati OH GO 5.000% 12/1/19 (Prere.) 2,605 2,878 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,585 1,810 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,000 1,138 Cincinnati OH Water System Revenue 5.000% 12/1/32 1,000 1,138 Cincinnati OH Water System Revenue 5.000% 12/1/36 5,025 5,720 Cincinnati OH Water System Revenue 5.000% 12/1/37 2,000 2,272 Cleveland Heights OH City School District GO 4.500% 12/1/47 4,050 4,304 Cleveland OH Airport System Revenue 5.000% 1/1/26 1,000 1,113 Cleveland OH Airport System Revenue 5.000% 1/1/28 4,530 5,008 Cleveland OH Airport System Revenue 5.000% 1/1/30 (4) 2,000 2,243 Cleveland OH Airport System Revenue 5.000% 1/1/30 5,000 5,485 Cleveland OH Airport System Revenue 5.000% 1/1/31 1,020 1,117 Cleveland OH Airport System Revenue 5.000% 1/1/31 (4) 1,000 1,118 Cleveland OH Income Tax Revenue 5.000% 10/1/37 6,000 6,743 Cleveland OH Municipal School District GO 5.000% 12/1/25 1,845 2,120 Cleveland OH Municipal School District GO 5.000% 12/1/30 5,140 5,877 Cleveland OH Municipal School District GO 5.000% 12/1/46 3,000 3,309 Cleveland OH Public Power System Revenue 5.000% 11/15/28 (14) 1,250 1,303 Cleveland OH Public Power System Revenue 0.000% 11/15/33 (14) 6,895 3,586 Cleveland OH Water Pollution Control Revenue 5.000% 11/15/41 1,500 1,675 Cleveland OH Water Pollution Control Revenue 5.000% 11/15/45 1,565 1,742 Cleveland OH Water Revenue 5.000% 1/1/27 2,000 2,252 Cleveland OH Water Revenue 4.000% 1/1/35 2,000 2,047 Cleveland OH Water Works Revenue 5.500% 1/1/21 (14) 6,695 7,339 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/25 2,000 2,240 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/26 2,700 3,021 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,230 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/37 2,815 3,124 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.630% 3/7/17 500 500 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/28 680 766 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/30 3,020 3,374 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/39 3,000 3,267 Columbus OH City School District GO 0.000% 12/1/29 (4) 2,000 1,317 Columbus OH City School District GO 5.000% 12/1/31 4,145 4,847 Columbus OH City School District GO 5.000% 12/1/33 3,000 3,469 Columbus OH City School District GO 5.000% 12/1/42 500 566 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 6/1/19 (Prere.) 1,545 1,679 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/32 2,825 3,296 Columbus OH GO 5.000% 2/15/22 1,900 2,212 Columbus OH GO 5.000% 2/15/24 1,475 1,767 Columbus OH GO 5.000% 7/1/24 1,000 1,159 Columbus OH GO 5.000% 7/1/25 6,400 7,770 Columbus OH GO 5.000% 8/15/26 2,000 2,343 Columbus OH GO 5.000% 7/1/30 2,700 3,219 Columbus OH GO 5.000% 7/1/30 2,500 2,917 Columbus OH GO 5.000% 7/1/31 1,185 1,378 Columbus OH GO VRDO 0.600% 3/7/17 900 900 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/20 (Prere.) 1,000 1,135 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/20 (Prere.) 1,320 1,499 Columbus OH Metropolitan Library Special Obligation Revenue 4.000% 12/1/37 2,000 2,011 Columbus OH Sewer Revenue 5.000% 6/1/26 3,255 3,869 Columbus OH Sewer Revenue 5.000% 6/1/29 2,000 2,375 Columbus OH Sewer Revenue 5.000% 6/1/31 1,000 1,155 Columbus OH Sewer Revenue 5.000% 6/1/32 2,600 3,045 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/36 1,000 1,109 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/24 4,000 4,500 Cuyahoga County OH Excise Tax Revenue (Sports Facilities Improvement Project) 5.000% 12/1/27 1,880 2,157 Cuyahoga County OH Public Library Fund Special Obligation Revenue 4.000% 12/1/32 1,840 1,916 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/32 1,900 2,197 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/34 2,775 3,181 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/35 4,485 5,125 Cuyahoga OH Community College District Revenue 5.000% 2/1/29 1,000 1,164 Dublin OH Special Obligation Revenue 5.000% 12/1/42 3,485 3,915 Dublin OH Special Obligation Revenue 5.000% 12/1/44 1,920 2,154 1 Euclid OH City School District GO 4.750% 1/15/54 5,000 5,212 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/43 4,250 4,441 Forest Hills OH Local School District GO 5.000% 12/1/46 2,000 2,232 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/30 4,435 5,145 Franklin County OH GO 5.000% 12/1/26 3,000 3,622 Franklin County OH GO 5.000% 12/1/31 3,000 3,532 Franklin County OH Health Care Facilities Improvement Revenue (Ohio Presbyterian Retirement Services Project) 5.625% 7/1/26 2,800 3,006 Franklin County OH Health Care Facilities Improvement Revenue (OPRS Communities) 6.125% 7/1/40 4,110 4,510 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/31 5,000 5,675 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/34 2,610 2,931 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 11/15/36 3,640 3,956 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/45 4,640 5,143 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.630% 3/7/17 3,700 3,700 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 4.750% 11/1/18 (Prere.) 1,500 1,595 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/19 (Prere.) 1,500 1,653 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/27 1,000 1,188 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/28 1,570 1,844 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/32 3,790 4,343 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/33 2,600 2,962 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/42 7,000 7,548 Franklin County OH Revenue (Trinity Health Corp.) 5.000% 12/1/46 3,000 3,328 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.375% 4/1/34 2,500 2,643 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.500% 4/1/39 2,500 2,649 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.250% 6/1/32 3,150 3,489 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.000% 6/1/42 5,000 5,432 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.500% 6/1/42 3,000 3,347 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/32 1,750 1,858 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/42 2,000 2,080 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/46 2,750 2,815 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/46 2,000 2,075 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/51 1,100 1,118 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/34 1,000 1,121 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/30 1,360 1,508 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/44 2,500 2,669 Hamilton County OH Sales Tax Revenue 5.000% 12/1/29 5,000 5,894 Hamilton County OH Sales Tax Revenue 5.000% 12/1/30 1,500 1,762 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 5,000 5,508 Hamilton County OH Sewer System Revenue 5.000% 12/1/22 1,000 1,180 Hamilton County OH Sewer System Revenue 5.000% 12/1/32 1,525 1,753 Hamilton OH City School District GO 5.000% 12/1/34 1,500 1,691 Harrison Hills Ohio City School District Ohio GO 4.000% 11/1/54 4,960 4,950 Huber Heights OH City School District GO 4.000% 12/1/34 2,000 2,079 Huron County OH Hospital Facilities Improvement Revenue (Fisher-Titus Medical Center) 5.250% 12/1/37 3,000 3,017 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/20 2,550 2,811 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 15,850 17,501 2 JobsOhio Beverage System Statewide Liquor Profits Revenue TOB VRDO 0.850% 3/7/17 2,180 2,180 Kent State University Ohio Revenue 5.000% 5/1/37 4,185 4,560 Lake County OH Hospital Facilities Revenue (Lake Hospital System Inc.) 5.000% 8/15/28 775 879 Lake County OH Hospital Facilities Revenue (Lake Hospital System Inc.) 5.000% 8/15/45 4,000 4,297 Lakeview OH Local School District Classroom Facilities & School Improvement GO 5.000% 11/1/44 1,500 1,677 Lorain County OH Community College District General Revenue 5.000% 12/1/41 4,520 4,976 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/33 (4) 4,000 4,151 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.890% 3/7/17 7,295 7,295 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/23 1,000 1,138 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/30 2,500 2,721 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 2,000 2,236 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,000 3,379 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,502 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.500% 11/15/37 2,000 2,357 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 2,530 2,921 Madison OH Local School District GO 5.250% 12/1/32 695 778 Madison OH Local School District GO 5.250% 12/1/37 3,815 4,228 Mason OH City School District BAN 5.250% 12/1/17 (14) 2,915 3,015 Miami Trace OH Local School District GO 5.000% 12/1/48 3,730 4,132 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,238 Miami University of Ohio General Receipts Revenue 5.000% 9/1/36 2,000 2,233 Miamisburg OH City School District GO 5.000% 12/1/33 675 775 Miamisburg OH City School District GO 5.000% 12/1/35 1,435 1,634 Miamisburg OH City School District GO 5.000% 12/1/36 500 568 Middleburg Heights OH Hospital Revenue (Southwest General) 5.125% 8/1/31 1,250 1,352 Middleburg Heights OH Hospital Revenue (Southwest General) 5.250% 8/1/41 1,000 1,071 Middleburg Heights OH Hospital Revenue (Southwest General) 5.000% 8/1/47 5,000 5,329 Middletown OH City School District GO 5.000% 6/1/17 (Prere.) 5,345 5,405 Middletown OH City School District GO 5.250% 12/1/40 2,000 2,288 Middletown OH City School District GO 5.250% 12/1/48 5,870 6,679 Milford OH Exempt Village School District GO 5.000% 12/1/35 1,100 1,234 Milford OH Exempt Village School District GO 5.000% 12/1/36 1,250 1,399 Montgomery County OH Revenue (Catholic Health Initiatives) 5.250% 5/1/29 3,000 3,236 Montgomery County OH Revenue (Miami Valley Hospital) 5.750% 11/15/21 3,000 3,416 Montgomery County OH Revenue (Miami Valley Hospital) 5.750% 11/15/23 1,000 1,124 2 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.790% 3/7/17 4,000 4,000 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.580% 3/1/17 LOC 10,300 10,300 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.580% 3/1/17 LOC 5,300 5,300 North Olmsted OH School District GO 5.000% 12/1/44 3,750 4,179 North Olmsted OH School District GO 4.000% 12/1/48 1,495 1,509 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/31 2,100 2,425 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/32 1,000 1,149 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/28 1,650 1,929 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/32 4,685 5,338 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/38 12,430 13,964 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/39 1,000 1,129 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/44 6,000 6,750 Northeast Ohio Regional Sewer District Wastewater Revenue 4.000% 11/15/49 11,625 11,770 Northwest Local School District Ohio GO 5.000% 12/1/40 1,650 1,868 Northwest Local School District Ohio GO 5.000% 12/1/45 3,760 4,244 Northwest Local School District Ohio GO 4.000% 12/1/50 6,685 6,740 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) 5.800% 12/1/38 2,000 2,174 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) 5.625% 10/1/19 3,000 3,126 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/23 2,000 2,231 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/23 1,250 1,490 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/24 1,000 1,179 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/25 2,670 2,984 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/30 1,650 1,848 Ohio Capital Facilities Lease-Appropriation Revenue (Adult Correctional Building Fund Projects) 5.000% 10/1/35 1,500 1,689 Ohio Common Schools GO VRDO 0.630% 3/7/17 1,250 1,250 Ohio GO 5.000% 5/1/20 5,080 5,689 Ohio GO 5.000% 5/1/27 5,350 6,326 Ohio GO 5.000% 11/1/28 10,000 11,781 Ohio GO 5.000% 2/1/30 4,000 4,554 Ohio GO 5.000% 4/1/30 1,770 1,964 Ohio GO 5.000% 2/1/31 4,500 5,115 Ohio GO 5.000% 2/1/31 4,255 4,903 Ohio GO 5.000% 4/1/31 1,230 1,361 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.250% 12/1/26 (14) 3,520 4,294 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 4.000% 12/1/33 3,000 3,100 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/40 2,500 2,808 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 5,000 5,151 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 3,500 3,979 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.250% 1/1/29 5,000 5,158 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 5,000 5,598 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/43 1,460 1,507 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.570% 3/1/17 6,550 6,550 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.570% 3/1/17 1,950 1,950 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.570% 3/1/17 10,955 10,955 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.580% 3/1/17 1,600 1,600 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 445 458 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 1,000 1,029 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 1,370 1,406 Ohio Higher Educational Facility Commission Revenue (Franciscan University of Steubenville Project) 5.000% 11/1/31 2,040 2,261 Ohio Higher Educational Facility Commission Revenue (Franciscan University of Steubenville Project) 5.000% 11/1/41 3,000 3,251 Ohio Higher Educational Facility Commission Revenue (John Carroll University Project) PUT 2.250% 9/1/18 2,330 2,357 Ohio Higher Educational Facility Commission Revenue (Kenyon College Project) 5.000% 7/1/37 5,955 6,631 Ohio Higher Educational Facility Commission Revenue (Summa Health System) 5.750% 5/15/20 (Prere.) 4,195 4,787 Ohio Higher Educational Facility Commission Revenue (Summa Health System) 5.750% 5/15/20 (Prere.) 270 308 Ohio Higher Educational Facility Commission Revenue (Summa Health System) 5.750% 11/15/35 1,405 1,518 Ohio Higher Educational Facility Commission Revenue (Summa Health System) 5.750% 11/15/40 2,455 2,645 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.500% 12/1/24 2,250 2,415 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/29 2,575 2,891 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.375% 12/1/30 1,000 1,109 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.625% 12/1/41 2,000 2,231 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/44 3,330 3,668 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.750% 11/1/18 (Prere.) 4,000 4,322 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/24 1,000 1,133 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/25 1,500 1,702 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/27 1,000 1,140 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/32 2,185 2,390 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/32 1,000 1,109 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/33 750 828 Ohio Highway Capital Improvements GO 5.000% 5/1/26 3,000 3,470 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/22 2,250 2,523 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/25 1,000 1,118 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/32 2,500 2,754 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 6,600 7,079 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/28 6,560 7,314 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/29 2,000 2,221 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,000 7,464 Ohio Housing Finance Agency Residential Mortgage Revenue 6.200% 9/1/33 1,195 1,234 Ohio Infrastructure Improvement GO 5.000% 8/1/21 900 1,039 Ohio Juvenile Correctional Capital Facilities Revenue 5.000% 4/1/27 1,000 1,175 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/27 2,000 2,387 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/28 2,025 2,399 Ohio Parks & Recreation Capital Facilities Revenue 5.000% 2/1/30 3,615 4,138 Ohio State University General Receipts Revenue 5.000% 12/1/17 1,000 1,033 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 289 Ohio State University General Receipts Revenue 5.000% 12/1/18 835 895 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 255 273 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 160 171 Ohio State University General Receipts Revenue 5.000% 12/1/19 625 691 Ohio State University General Receipts Revenue 5.000% 6/1/38 8,000 8,994 Ohio State University General Receipts Revenue 5.000% 12/1/39 5,250 5,964 Ohio State University General Receipts Revenue VRDO 0.610% 3/7/17 500 500 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/25 4,500 5,214 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/26 3,000 3,295 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/37 9,025 3,990 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/38 7,000 2,929 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/39 4,050 4,582 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/40 5,000 1,891 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/41 10,000 3,625 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/43 8,580 2,843 OHIO UNIV GEN RCPTS ATHENS RFDG-SER A 5.000% 12/1/44 1,605 1,806 Ohio University General Receipts Revenue 5.000% 12/1/28 610 689 Ohio University General Receipts Revenue 5.000% 12/1/33 1,000 1,134 Ohio University General Receipts Revenue 5.000% 12/1/39 2,000 2,251 Ohio University General Receipts Revenue 5.000% 12/1/42 1,450 1,586 1 Ohio University General Receipts Revenue 5.000% 12/1/45 5,000 5,609 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 4.000% 12/1/30 5,900 6,391 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 4.000% 12/1/31 7,000 7,551 Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/18 (4) 645 697 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/29 2,145 2,559 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/26 5,000 6,097 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/29 1,000 1,190 3 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 (Prere.) 1,000 1,105 Princeton OH City School District GO 5.000% 12/1/26 500 589 Princeton OH City School District GO 5.000% 12/1/36 1,500 1,695 Rocky River OH City School District GO 5.375% 12/1/17 365 376 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 1,000 1,075 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/35 10,040 10,649 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/18 (Prere.) 4,000 4,179 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/18 (Prere.) 1,800 1,885 South-Western City OH School District GO 5.000% 12/1/36 1,700 1,899 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.500% 12/1/29 1,000 1,058 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.000% 12/1/35 1,125 1,137 Streetsboro OH City School District GO 5.250% 12/1/20 (Prere.) 2,035 2,330 Streetsboro OH City School District GO 5.250% 12/1/44 1,965 2,175 Toledo OH City School District GO 5.000% 12/1/22 2,015 2,321 Toledo OH City School District GO 5.000% 12/1/23 1,085 1,225 Toledo OH City School District GO 5.000% 12/1/28 4,730 5,431 Toledo OH Waterworks Revenue 5.000% 11/15/28 1,040 1,237 Toledo OH Waterworks Revenue 5.000% 11/15/29 1,150 1,358 Toledo OH Waterworks Revenue 5.000% 11/15/38 4,000 4,483 TOLEDO OHIO WTRWKS REV RFDG & IMPT 5.000% 11/15/37 3,125 3,574 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/34 1,000 1,046 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/39 1,000 1,035 Tri Valley OH Local School District GO 5.500% 12/1/19 (14) 1,785 1,898 University of Akron Ohio General Receipts Revenue 5.000% 1/1/18 (Prere.) 595 616 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 6,980 7,633 University of Akron Ohio General Receipts Revenue 5.000% 1/1/29 (4) 2,000 2,182 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 2,000 2,254 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 2,975 3,302 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,119 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 1,000 1,133 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/23 3,665 4,245 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/24 1,000 1,172 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/25 500 558 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/26 500 557 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,307 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,890 2,137 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/31 1,000 1,126 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/39 1,050 1,179 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/46 2,000 2,239 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/29 1,000 1,105 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/31 870 969 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.750% 7/1/33 600 683 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/39 1,000 1,069 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.500% 7/1/39 1,225 1,349 Westlake OH City School District GO 5.000% 12/1/29 1,505 1,741 Westlake OH City School District GO 5.000% 12/1/30 1,440 1,661 Westlake OH City School District GO 4.000% 12/1/43 5,400 5,497 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/30 1,350 1,566 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/32 1,395 1,603 Willoughby-Eastlake City OH School District GO 4.000% 12/1/50 3,000 2,994 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 715 745 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/42 2,500 2,551 Woodridge OH School District GO 5.000% 12/1/46 3,605 4,041 Woodridge OH School District GO 4.000% 12/1/50 4,020 4,063 Wright State University Ohio General Revenue 5.000% 5/1/26 2,030 2,251 Wright State University Ohio General Revenue 5.000% 5/1/31 3,000 3,314 Guam (0.4%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 2,000 2,096 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,300 2,519 Total Tax-Exempt Municipal Bonds (Cost $1,104,019) Total Investments (100.9%) (Cost $1,104,019) Other Assets and Liabilities-Net (-0.9%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2017. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $13,475,000, representing 1.2% of net assets. 3 Securities with a value of $552,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
